DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims filed April 28, 2021.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hlas 2006/0291686 in view of Walters 2012/0253798

	Regarding claim 1, Hlas teaches an acoustic mesh comprising: 
a first portion that is acoustically closed, the first portion is acoustically closed by coupling a support member to the first portion (Fig 8, a windscreen 60 adjacent to support 49 is a first portion); and
a second portion that surrounds the first portion and is acoustically open (a portion of windscreen 60 that adjacent to the cavity surround the support 49 that is a second portion).
Hlas does not teach wherein the acoustic mesh provides a wind noise attenuation of 10 decibels or less.
Walters teaches wherein the acoustic mesh provides a wind noise attenuation of 10 decibels or less (Paragraphs 32 teaches placing the microphones under a windscreen advantageously eliminates some wind noise from both microphones. In one example, a windscreen reduced the signal due to wind noise at the pressure microphone by about 8 dB).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hlas’s invention as taught by Walters for allowing microphone sensitives for implement of being enable to control the frequency of the microphone rolls off (See Walters paragraph 32).
Regarding claim 2, Hlas teaches the acoustic mesh of claim 1 wherein the first portion is at a center of the acoustic mesh (Fig 8 shows windscreen 60 is at a center of the first portion).
Regarding claim 3, Hlas teaches the acoustic mesh of claim 1 wherein the second portion (a portion of windscreen 60 that adjacent to the cavity surround the support 49 that is a second portion) comprises a surface area of the acoustic mesh (windscreen 60).
Hlas does not clearly state that wherein the second portion a surface area that is at least 1 percent a total surface area of the acoustic mesh.  However, having the second portion a surface area that is at least 1 percent a total surface area of the acoustic mesh was just a matter of design choice.
Regarding claim 4, Hlas teaches the acoustic mesh of claim 1 wherein the second portion (a portion of windscreen 60 that adjacent to the cavity surround the support 49 that is a second portion) is near a perimeter of the acoustic mesh (windscreen 60).
Regarding claim 5, Hlas teaches the acoustic mesh of claim 1 wherein the second portion (Fig 9 shows the bottom 49 is the second portion) is a ring shaped portion positioned around the first portion.
Regarding claim 6, Hlas teaches the acoustic mesh of claim 1 wherein the first portion comprises a number of portions (Fig 8, a windscreen 60 adjacent to support 49 and support bottom of 48) that acoustically close different sections of the acoustic mesh.
Regarding claim 7, Hlas teaches the acoustic mesh of claim 1 wherein the first portion (Figs 8-9, a windscreen 60 adjacent to support 49 is a first portion comprises a diameter), and
Hlas does not clearly state that the diameter of the first portion is 1.5 cm or less.  However, having the diameter of the first portion is 1.5 cm or less was just a matter of design choice.
Regarding claim 8, Hlas teaches the acoustic mesh of claim 1 wherein the acoustic mesh (Fig 8, windscreen 60) is coupled to an acoustic port (the port is the input define by the support 49 and the support of the bottom 48) of an enclosure that the microphone (microphone 48) is positioned within.
Regarding claim 9, Hlas teaches the acoustic mesh of claim 8 wherein the support member (Fig 8, support member 49) is positioned within an acoustic cavity between the 
 the support member (Fig 8, 49) is coupled to an inner surface of the acoustic mesh (windscreen 60) that faces the acoustic cavity.
Regarding claim 10, Hlas teaches an acoustic shielding assembly comprising: an acoustic mesh (Fig 8, a windscreen 60);
a support member (Fig 8, support portion 49) coupled to the acoustic mesh (the windscreen 60) to acoustically close a portion of the acoustic mesh,
Hlas does not teach wherein a dimension of the support member is selected to allow the acoustic mesh to attenuate wind noise without affecting a frequency response of a microphone to which the acoustic mesh is acoustically coupled. 
Walters teaches wherein a dimension of the support member is selected to allow the acoustic mesh to attenuate wind noise without affecting a frequency response of a microphone to which the acoustic mesh is acoustically coupled (Paragraph 32 teaches the resistance of the windscreen to roll off below about 100 Hz).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention the resistance of the windscreen to roll off above 100Hz would not affecting a frequency response of the microphone.
Regarding claim 11, Hlas teaches the acoustic shielding assembly of claim 10 wherein the portion of the acoustic mesh is a first portion (Fig 8, a windscreen 60 adjacent to support 49 is a first portion); and a second portion of the acoustic mesh surrounding the first portion is acoustically open (a portion of windscreen 60 that adjacent to the cavity surround the support 49 that is a second portion).
Regarding claim 12, Hlas teaches the acoustic shielding assembly of claim 10 wherein the dimension of the support member is a radius (Fig 9, shows the dimension of support member 49 has a radius) and the acoustic mesh (Figs 8-9 shows the windscreen 60 that covering the radius of the support member 49) comprises a radius that is greater than the radius of the support member (Figs 8-9 shows windscreen 60 has a radius that is greater than the radius of the support member 49). 
Regarding claim 13, Hlas teaches the acoustic mesh (Figs 8-9, windscreen 60) has a diameter.  Hlas does not clearly state that the acoustic shielding assembly of claim 10 wherein a diameter of the acoustic mesh is 1.5 cm or less.  
However, having a diameter of the acoustic mesh is 1.5 cm or less was just a matter of design choice.
Regarding claim 14, Hlas does not teach the acoustic shielding assembly of claim 10 wherein the attenuation of wind noise is 10 decibels or less.
Walters teaches wherein the acoustic mesh provides a wind noise attenuation of 10 decibels or less (Paragraphs 32 teaches placing the microphones under a windscreen advantageously eliminates some wind noise from both microphones. In one example, a windscreen reduced the signal due to wind noise at the pressure microphone by about 8 dB).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hlas’s invention as taught by Walters for allowing microphone sensitives for implement of being enable to control the frequency of the microphone rolls off (See Walters paragraph 32).
Regarding claim 15, Hlas teaches the acoustic shielding assembly of claim 10 wherein the acoustic mesh (Fig 8, windscreen 60) is coupled to an acoustic port (the port is the input define by the support 49 and the support of the bottom 48) that opens to an acoustic cavity of the microphone (microphone 48). 
Regarding claim 16, Hlas teaches the acoustic shielding assembly of claim 15 wherein the support member (Fig 8, support member 49) is a post positioned within the acoustic cavity (Fig 8, an acoustic cavity/a space between windscreen 60 and microphone 48, and a space below the microphone 48) and that extends to the acoustic mesh (windscreen 60). 
Regarding claim 17, Hlas teaches a portable electronic device (Figs 1-9, earphone, [3]), comprising:
an enclosure (Figs 8-9, frame 16,  base 40, cover 42, [35-38]) having an acoustic port (the port is the input define by the support 49 and the support of the bottom 48) that acoustically couples an acoustic cavity (a space between windscreen 60 and microphone 48, and a space below the microphone 48) within the enclosure to a surrounding ambient environment;

an acoustic mesh (Fig 8, windscreen 60) coupled to the acoustic port (the port is the input define by the support 49 and the support of the bottom 48),
the acoustic mesh having a first portion that is acoustically closed (Fig 8, a windscreen 60 adjacent to support 49 is a first portion); and
  a second portion that is acoustically open and surrounds the first portion (a portion of windscreen 60 that adjacent to the cavity surround the support 49 that is a second portion).
Hlas does not teach wherein the acoustic mesh attenuates wind noise from the ambient environment without affecting a frequency response of the microphone.
Walters teaches wherein the acoustic mesh attenuates wind noise from the ambient environment without affecting a frequency response of the microphone (Paragraph 32 teaches the resistance of the windscreen to roll off below about 100 Hz).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention the resistance of the windscreen to roll off above 100Hz would not affecting a frequency response of the microphone.
Regarding claim 18, Hlas teaches he portable electronic device of claim 17 wherein the acoustically closed first portion prevents a wind noise from the ambient environment from entering the acoustic cavity (Fig 8, windscreen 60 that protecting and preventing a wind noise from the ambient environment from entering the acoustic cavity, thereby improves it sound capture characteristics of desirable sound, [41]).
Regarding claim 19, Hlas teaches the portable electronic device of claim 17 wherein the acoustically closed first portion is at a center of the acoustic mesh (Fig 8 shows windscreen 60 is at a center of the first portion).
Regarding claim 20, Hlas teaches the portable electronic device of claim 17 further comprising a support member (Fig 8, support member 49) extending from the acoustic cavity (Fig 8, the acoustic cavity/a space between windscreen 60 and microphone 48 and a space below the microphone 48) to the first portion of the acoustic mesh to acoustically 
wherein the support member (Fig 9, support member 49 comprises a radius) that is smaller than a radius of the acoustic port (the port is the input define by the support 49 and the support of the bottom 48 as shown in Fig 9). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653